Citation Nr: 1205864	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a back injury, to include pinched nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the July 2006 rating decision, the RO, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury to include pinched nerve and for radicular pain in the left lower extremity.  The Veteran was notified of this rating decision by correspondence dated August 2, 2006.  In the July 2006 rating decision, the RO noted that the Veteran asserted that his back was injured during an Agent Orange examination; however, the evidence did not show that the Veteran was afforded an Agent Orange examination.  Rather, the RO indicated that the Veteran had a compensation and pension examination on July 14, 2005.  

Subsequent to issuance of the July 2006 rating decision, the RO associated additional VA treatment records with the claims file, including the report of the Veteran's July 14, 2005 Agent Orange examination.  In September 2006, the RO requested a VA examination to address whether the Veteran's Agent Orange examination caused or aggravated a back injury.  The Veteran was afforded such an examination later that month.  In March 2007, the Veteran's representative submitted a statement from the Veteran, indicating that the statement was a "Reply to 8/2/06 letter on 38 USC 1151 claim."  The Veteran's representative asked that the RO complete all appropriate development, to include conducting any necessary VA examination(s).  In the accompanying statement, the Veteran indicated that he wished to request reevaluation of the September 2006 VA examination, and added that he had been advised that the results of this examination would be forwarded to him by the VA examiner in regard to his application for additional compensation due to medical error by VA involving therapy treatment for a pinched nerve in his back.  

In the June 2007 rating decision, the RO indicated that it had received a request to reopen the Veteran's previous claim in March 2007, and denied entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury to include pinched nerve.  

Despite the RO's characterization of the March 2007 communications from the Veteran and his representative as a request to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a back injury to include pinched nerve, and despite the statement from the Veteran's representative that the March 2007 communication was being submitted "as a claim for benefits" the Board notes that the Veteran's representative specifically indicated that the communication from the Veteran was a response to the August 2006 notice of the July 2006 rating decision, and, in his communication, the Veteran asserted that he was seeking additional compensation due to medical error by VA involving therapy treatment for a pinched nerve in his back.  Taken together, these communications, when liberally construed, constitute a notice of disagreement with the July 2006 rating decision.  See 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).  See also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Thus, the July 2006 rating decision did not become final and, accordingly, the Board will review this claim on a de novo basis.

In June 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran does not suffer from an additional back disability, to include pinched nerve and left foot numbness, as a result of VA treatment.  


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a back injury, to include pinched nerve, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in August 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in September 2005 and December 2005.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the July 2006 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in June 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His VA treatment records and Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to obtain medical opinions regarding his claim for compensation under 38 U.S.C.A. § 1151 in September 2006 and October 2008.  

The Board finds that no additional action to further develop the record is warranted.  In this regard, the Board has considered the fact that, in March 2006, the Veteran reported that he had ongoing complications with his back and neck and had various appointments scheduled, including an appointment at the Jewish Hospital Neurosurgery Outpatient Clinic.  In its June 2006 correspondence, the RO specifically asked the Veteran send the records regarding his treatment at the Jewish Hospital Neurosurgery Outpatient Clinic or to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) if he wanted VA to obtain these records for him.  The Veteran did not subsequently submit the records, nor did he return a VA Form 21-4142 regarding these records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for records of treatment from the Jewish Hospital Neurosurgery Outpatient Clinic it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Factual Background and Analysis

The Veteran asserts that he has additional disability involving a back injury, specifically, a pinched nerve affecting his left foot, related to VA treatment.  

In his August 2005 claim, the Veteran asserted that he incurred a back injury during a VA examination performed on July 14, 2005.  He specified that this examination had caused a pinched nerve which partially numbed his left foot.  He added that he was having great difficulty walking because of his left foot and pinched nerve.  In his December 2007 NOD, the Veteran clarified that it was VA physical therapy treatment which was the cause of his disability of numbness of the left foot.  He added that this physical therapy followed an injury to his back which occurred during his Agent Orange examination.  He stated that, when the physical therapist put pressure on his left hip, his foot immediately went numb, and remained numb.  

VA statutory law provides that compensation shall be awarded for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or  examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R.  § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly  treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper  skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical  treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. §  3.361(c)); and VA (i) failed to exercise the degree of care  that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical  treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Records of VA treatment dated from November 1984 to March 2009 reflect that, in April 1999, the Veteran complained of back pain radiating into the left lower extremity.  In June 2005, the Veteran reported that he had walked off his job as he was "through with working" and had applied for Social Security disability and VA service-connected status.  He described constant aching in his legs.  The pertinent assessment was chronic pain and an X-ray of the knees was ordered.  The physician noted that some secondary gain was likely involved given the Veteran's concerns about disability.  

On July 14, 2005, the Veteran was afforded an Agent Orange examination.  He made no complaints regarding his back or left lower extremity during this examination.  Examination of the lumbosacral spine revealed full range of motion without pain.  Examination of the bilateral upper and lower extremities also revealed full range of motion without pain.  Reflexes were +2 in the upper and lower extremities and position sense and sensation were intact.  

During VA treatment on July 18, 2005, the Veteran reported severe back pain over the left side of his back, with some radiation into the left leg.  He stated that this pain began after he was evaluated in the Agent Orange clinic four days earlier and was put through range of motion testing.  He denied any numbness or weakness in the legs.  He added that he had had a similar problem 30 years earlier, but that he had not had any back trouble since then.  The assessment was back pain, likely due to muscle strain.  X-ray of the lumbosacral spine revealed mild degenerative changes.  On July 20, 2005, the Veteran called the VA Medical Center (VAMC) to report pain and numbness in his left foot.  On July 25, 2005, the Veteran called to report that his back was getting worse, with pain into his legs and feet and burning in his buttocks.  The Veteran's physician ordered a physical therapy consultation.  The next day, the Veteran called again, to report that his pain had worsened, his foot was numb, and he had a limp.  The Veteran was seen in the urgent care clinic on July 27, 2005.  He complained of persistent burning in the buttocks, cramp-like pain in the left calf, and some numbness in the left foot.  The assessment was low back pain and the Veteran was given Elavil for neuropathic pain.  

The Veteran presented for his initial physical therapy evaluation on August 30, 2005.  He reported that he was at the Agent Orange registry examination where he had a nerve pinched in his back.  Specifically, he described this as occurring when his hip range of motion and straight leg raising was being tested.  The Veteran added that he had back pain 30 years ago, but stated that his back pain had long resolved and his current pain was different.  The physical therapist, however, noted that an April 1999 record of VA treatment revealed back pain radiating into the left lower extremity.  On examination, the Veteran had normal range of motion in the left knee and ankle, with strength 5 out of 5.  Straight leg raising was negative and the Veteran's hamstrings were noted to be tight.  Left hip strength was 5 out of 5 in extension and 4 + out of 5 in flexion and abduction.  The physical therapist commented that the Veteran initially demonstrated strength of only 3+ to 4 out of 5 throughout the left lower extremity, and needed strong coaxing to demonstrate the noted measurements.  She added that these measurements more accurately reflected the Veteran's lower extremity strengths.  She further noted that the Veteran also had normal gait, balance, and general mobility, also indicating normal lower extremity strengths.  

As regards sensation, the Veteran complained of numbness in his left foot, although the physical therapist noted that sensation to light touch was normal.  The Veteran described his pain without medication as 50/10, with a general pain level of 8 out of 10.  He described the location of his pain as central and to the left of L4, in the left buttock, and posterior left thigh and calf, with a numb small toe and lateral left heel.  He also described occasional pain in the right buttock.  He added that his pain was constant, and became worse if he walked for more than three blocks.  He reported that the duration of his symptoms was six weeks.  The physical therapist performed trigger point release on the gluteal minimus and piriformis and provided verbal and written instruction in a home exercise program.  

The physical therapist's assessment was chronic back pain, with radiology denoting only mild degenerative changes in the lumbar spine.  She noted that the Veteran had decreased hip range of motion and myofascial dysfunction, and suspected that his current complaints were more related to his hip myofascial dysfunction and poor spine-related habits than to actual spinal pathology.  She added that the Veteran likely had a chronic strain which was exacerbated by hip muscle movement spasm, with possible sciatic nerve impingement at its contact with the piriformis and possible referred pain from trigger point activity in the gluteus minimus.  The physical therapist added that the Veteran was prone to exaggeration with regard to describing his medical issues, observing that he had excellent and fully normal general mobility, which was incongruent with his extremely high subjective complaints of pain.  She further noted that he had intentionally demonstrated less than his full physical abilities during manual muscle testing.   

The Veteran was also afforded a VA diabetes mellitus examination on August 30, 2005.  He reported that his activities were limited due to a pinched nerve in his back with pain in the left leg.  Examination revealed possible decreased strength for left hip flexion, with otherwise normal strength of the bilateral lower extremities.  Reflexes were 2+ with the exception of the left Achilles, which could not be elicited.  The examiner commented that this was likely secondary to the Veteran's back condition.  There was slight decreased sensation to light touch in the left calf, and there was tingling with vibration on the metacarpophalangeal joint of the left toe; otherwise, vibratory sense was normal.  The Veteran had decreased sensation to microfilament on the plantar surface of the left foot.  The examiner commented that the Veteran did not have any evidence on examination of peripheral neuropathy; rather, his symptoms and findings were asymmetrical and were likely related to his spine condition.  

The following day, August 31, 2005, the Veteran underwent an internal medical examination in regard to his claim for Social Security disability benefits.  The Veteran gave a history of problems with arthritis of the neck, shoulders, knees, and back, with a pinched nerve, since a year earlier.  He added that he had developed some left thumb numbness and a burning sensation down his left leg.  On examination, there was a 30 degree deficit in straight leg raising on the left, but there were no other limitations in range of motion of the bilateral lower extremities.  Strength was 5 out of 5 in the lower extremities and there were no limitations in flexion or extension of the lumbar spine.  The physician commented that, in regard to the Veteran's degenerative joint disease with radiculopathy, the Veteran had diffuse degenerative joint disease but added that, despite having some numbness in his thumb and burning and paresthesia in his left leg, his neurological examination was normal.  

The Veteran underwent a second physical therapy session in September 2005.  The Veteran described pain in his left hip and left lower extremity, level 4 out of 10, and added that his pain was at least 50 percent better.  He added that he had pain and numbness if he walked for great distance, and stated that he had experienced his symptoms for months.  The Veteran reported that his left foot was "paralyzed all the time... anytime I'm up and on it... it stays numb."  The physical therapist noted that the reason for this complaint was unknown.  The physical therapist retested light touch in the left lower extremity, particularly the foot, and found it to be normal.  Left ankle range of motion was within normal limits and strength was 5 out of 5, with no breakaway weakness or paralysis noted.  The Veteran requested discharge from physical therapy following this session.  

During treatment in October 2005, the Veteran reported that he still had numbness in his left foot.  He added that his back pain was much better, but the numbness in his left foot was worse after physical therapy.  The pertinent assessment was low back pain with radiculopathy.  An MRI was ordered.  

A November 2005 MRI of the lumbar spine revealed a moderate sized left central disc extrusion in contact with the left S1 nerve root, which might displace the nerve root posteriorly.  In a November 2005 letter, the Veteran's physician advised the Veteran that his MRI revealed a bulging disc which was impinging a nerve, causing the numbness in his foot.  

During VA treatment in February 2006, the Veteran complained of low back pain radiating to the left leg with numbness to the foot since his July 2005 Agent Orange examination.  On examination, the lumbosacral spine was tender to palpation with decreased range of motion.  Straight leg raising test and Patrick's test were negative bilaterally.  Neurological examination of the lower extremities was grossly intact, except for decreased sensation to touch at the lateral aspect of the left foot.  The pertinent diagnosis was chronic low back pain and left lower extremity pain, disc displacement L5/S1.  

During an April 2006 VA neurosurgery consult, the Veteran described some numbness in his left foot which began when he was being treated for left leg pain in physical therapy.  He reported that his pain seemed to have resolved, but he developed an accelerated numb sensation in his left foot.  He added that he still had some low back and left leg pain when he tried to walk or stand for prolonged periods.  Motor examination was 5 out of 5 and symmetrical in the lower extremities and sensory examination was within normal limits.  Reflexes were 2 out of 4 and symmetrical in the lower extremities.  Straight leg raising test and Patrick's test were negative bilaterally.  The physician commented that, despite the Veteran's sensation of numbness on the left foot, such was not objectively identified on clinical examination, so he might have a tingling sensation without refract numbness.  The impression was possible marginally resolved radicular symptoms in the left lower extremity secondary to disc herniation.  

The Veteran returned to the neurosurgery clinic in July 2006.  The physician reviewed an MRI of the lumbar spine, and noted that the Veteran had some spondylitic change on the left at L5-S1 which caused some slight neuroforaminal encroachment on the left.  The physician noted that the Veteran complained of chronic left leg numbness, but opined that this would not resolve with surgical management.  

The Veteran continued to complain of back pain during VA treatment in July 2006.  The findings on examination and diagnosis remained unchanged from February 2006.  

The Veteran was afforded a VA examination to evaluate his claim for compensation under 38 U.S.C.A. § 1151 in September 2006.  He reported that he had a pinched nerve due to his July 2005 Agent Orange examination.  Specifically, he stated that he reaggravated his back after going through the examination and added that, the day after the examination, he was not able to get out of bed.  He reported that he continued to have numbness in his left foot after going to physical therapy.  The Veteran described leg weakness, falls, unsteadiness, and dizziness, but the examiner commented that these had not been confirmed as secondary to the back condition.  The Veteran also gave a history of middle low back pain beginning at age 30.  Detailed motor examination revealed active movement against full resistance bilaterally.  The diagnosis was degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's pinched nerve in his back was not caused by or a result of his Agent Orange examination.  

In providing a rationale for his opinion, the examiner commented that the issue had already been adjudicated and a decision had been made.  He went on to note that he was not able to locate evidence that there was lack of skill, proper judgment, negligence, or similar instance of fault on the part of the VA or examiner in administering care to the Veteran; rather, the Agent Orange examination was voluntary and the musculoskeletal examination appeared to meet the standard of care.  The examiner further noted that there did not appear to be evidence of a permanent disability resulting from the Agent Orange examination, given that the Veteran appeared to have improved significantly from the time of his "pinched nerve."  

During his June 2008 DRO hearing, the Veteran's representative indicated that, although the Veteran had injured his back 30 years prior to the July 2005 Agent Orange examination, he had not been having ongoing problems until the Agent Orange examination, when he experienced back pain.  He went on to state that the Veteran was not so much having a problem with his back, but that, because of the back problem, he was referred to physical therapy, and that, during this therapy, something was done to his back which caused numbness in his foot.  The Veteran testified that he did not have any numbness in his left foot prior to his physical therapy session.  He stated that the physical therapist rubbed her elbow in the back of his buttocks and, although he told her that he was experiencing pain, she continued and his foot went numb.  The Veteran indicated that the physical therapist advised him that his numbness was probably related to his diabetes, and he assumed it was temporary, but that the numbness never went away.  Later during the hearing, the Veteran reiterated that there would be nothing in his records regarding numbness in the foot until after his physical therapy session, because that was when it happened.  

The Veteran was afforded another VA examination to evaluate his claim in October 2008.  He reported that he was symptom free in the low back and lower extremities until his Agent Orange examination, after which he experienced pain in his back and left leg and foot.  He added that his back symptoms improved, but his symptoms in the leg and foot worsened after VA physical therapy.  The Veteran stated that he believed an injury had occurred as a result of a myofascial technique used during physical therapy.  As regards his current symptoms, the Veteran described an irritating alteration in sensation of the left foot, which he referred to as "numbness."  He clarified that he could still feel, but it was "different."  He also complained of an inability to wear certain shoes, such as tennis shoes, for long because they began to feel too tight.  In discussing his other significant history, the examiner commented that the Veteran's herniated nucleus pulposus might be considered nerve trauma as it affected a nerve precursor, the root.  Examination of the left lower extremity revealed muscle strength of 5 with no motor function impairment.  There was decreased sensation to light touch, with normal sensation to vibration and pain.  Position sense was also normal.  The examiner commented that the affected nerve was the sciatic nerve at the root of S1.  Left ankle reflex was 0, while all other reflexes tested were 2+.  There was no muscle atrophy present, nor was there abnormal muscle bulk.  The examiner reviewed the claims file, and included in her report the July 2005 Agent Orange examination report and the November 2005 MRI of the lumbar spine.  

The diagnosis following examination was DDD of the lumbar spine with herniated nucleus pulposus, S1 root impingement.  Leg numbness was listed as a problem associated with the diagnosis and S1 root impingement was noted to be the etiology of the problem.  The examiner commented that the Veteran had nerve dysfunction, specifically neuralgia.  The examiner opined that it was less likely as not that the Veteran's current back disability, to include numbness in the left foot, was permanently aggravated by his physical therapy treatments on two occasions.  In providing a rationale for this opinion, she indicated that the notes reviewed documented physical therapy treatment for left back/leg/foot pain with numbness, by history with an onset after an Agent Orange examination, in a Veteran with known left back and leg pain.  The examiner stated that several things were clear to her, including the fact that the Veteran had complained of back and radicular symptoms at the time of his initial physical therapy evaluation, although the physical therapist discounted the Veteran's complaints of pain, noting that he was prone to exaggeration with regard to describing medical issues.  The examiner further stated that it was clear that the Veteran, in fact, had significant disc pathology, as reflected in the November 2005 MRI, and that patients with radicular back pain commonly have disabling pain which limits range of the back and affected leg.  

The examiner additionally noted that pressure on the sciatic nerve can increase symptoms of sciatica-paresthesia and dysesthesia in the distribution of the sciatic nerve.  She cited a medical document regarding sciatica, which defined sciatica as nerve pain arising from the sciatic nerve which could be produced by pressure on the nerve where it passes through the buttock.  Other causes listed for sciatica included direct trauma, prolonged external pressure on the nerve, pressure on the nerve from nearby body structures, and entrapment-pressure on the nerve where it passes through a narrow structure.  

The examiner opined that the reported increase in foot numbness after physical therapy was as likely as not related to activities in physical therapy complicating the herniated nucleus pulposus at S1, but went on to state that it was unlikely that this treatment was associated with any permanent change in the sciatic nerve, and that it was very unlikely that the pressure applied for the brief application in "myofascial release" was associated with a structural change to the sciatic nerve, as pressure is applied through all the muscle of the buttock for a brief time.  She noted that any increase in paresthesias due to increased pressure could be expected to last days to weeks only, and cited to descriptions of induced ischemia in experiments on pressure neuropathy.  The examiner further noted that, by contrast, the Veteran's herniated nucleus pulposus was noted to compress the left S1, and the herniated nucleus pulposus applied pressure directly in a very small space, which could be associated with interruption of axons, which may or may not result in symptoms indefinitely.  

Based on the foregoing, the examiner opined that the Veteran's symptoms were related to the noted herniated nucleus pulposus; that the herniated nucleus pulposus predated the physical therapy treatment; and there was no evidence that the treatment affected the herniated nucleus pulposus.  She summarized by stating that, while the described treatment may have temporarily increased the Veteran's symptoms, it did not permanently aggravate the Veteran's S1 radiculopathy related to his herniated nucleus pulposus.  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must be denied.

As an initial matter, the Board observes that the Veteran has described problems with his back and left lower extremity following his July 2005 VA Agent Orange examination and VA physical therapy treatment in August 2005.  

The Board notes that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  The Veteran is competent to say that he had problems with his back and left lower extremity, to include numbness in the left foot, following VA treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), 

However, the Board finds that the Veteran's contentions regarding the onset of his symptoms following VA treatment are not credible.  In this regard, VA treatment records reflect complaints regarding back pain radiating into the left lower extremity in April 1999 and the Veteran described constant aching in his legs in June 2005.  The April 1999 VA treatment record conflicts with the Veteran's assertions that he had not had any problems with his back in the 30 years prior to his July 2005 Agent Orange examination.  

Additionally, during the June 2008 hearing, the Veteran testified that he did not have numbness in the left foot prior to his August 2005 physical therapy treatment; however, VA treatment records reflect that the Veteran called the VAMC twice in July 2005 to report numbness in his left foot and again described such numbness during VA treatment in July 2005.  In his August 2005 claim, dated 13 days prior to his VA physical therapy treatment, the Veteran again reported partial numbness in his left foot.  During his physical therapy treatment in August and September 2005, the Veteran described the duration of his symptoms as existing for six weeks and four months, respectively, and, during VA treatment in February 2006, the Veteran gave a history of low back pain radiating to the left leg with numbness to the foot since his July 2005 Agent Orange examination.  Significantly, although he described numbness in the left thumb during an internal medical examination regarding his claim for SSA benefits the day after his physical therapy treatment, the Veteran described only a burning sensation down his left leg (as opposed to numbness in the left foot).  Additionally, during the June 2008 hearing, the Veteran also testified that he only went to one physical therapy session, but the claims file reflects that he had two physical therapy sessions, in August and September 2005.  

In light of the aforementioned inconsistencies in the record, the Board finds that the Veteran's descriptions regarding the onset of symptoms in his back and left lower extremity, to include numbness in the left foot, are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Importantly, in this case, there is simply no competent medical evidence indicating that the Veteran has an additional back disability, to include pinched nerve and left foot numbness, that is due to VA treatment.  Rather, the September 2006 VA examiner opined that the Veteran's pinched nerve in his back was not caused by or a result of his Agent Orange examination.  In providing a rationale for this opinion, the examiner noted that there did not appear to be evidence of a permanent disability resulting from the Agent Orange examination, given that the Veteran appeared to have improved significantly from the time of his "pinched nerve."  While the September 2006 VA examiner did not address the Veteran's assertion that he has additional disability related to his VA physical therapy treatment, the October 2008 VA examiner specifically addressed this contention.  She opined that it was less likely as not that the Veteran's current back disability, to include numbness in the left foot, was permanently aggravated by his physical therapy treatments on two occasions.  

The Board has carefully considered the fact that the October 2008 VA examiner opined that the reported increase in foot numbness after physical therapy was as likely as not related to activities in physical therapy complicating the herniated nucleus pulposus at S1.  The Veteran and his representative have argued that this statement reflects that compensation under 38 U.S.C.A. § 1151 is warranted; however, this sentence, standing alone, is not the VA examiner's complete opinion.  Indeed, she went on to state that it was unlikely that the Veteran's physical therapy treatment was associated with any permanent change in the sciatic nerve, and that it was very unlikely that the pressure applied for the brief application in "myofascial release" was associated with a structural change to the sciatic nerve, as pressure is applied through all the muscle of the buttock for a brief time.  Instead she noted that the Veteran's herniated nucleus pulposus, compressing the left S1, may or may not result in symptoms indefinitely, and attributed the Veteran's symptoms to his herniated nucleus pulposus, which was not affected by his physical therapy treatment.  More succinctly stated, she summarized by stating that, while the described treatment may have temporarily increased the Veteran's symptoms, it did not permanently aggravate the Veteran's S1 radiculopathy related to his herniated nucleus pulposus.  

The Board finds that the opinion of the October 2008 VA examiner reflects that the symptoms reported by the Veteran following his VA physical therapy treatment were temporary in nature and did not result in additional disability.  Notably, the VA examiner indicated that any increase in paresthesia due to increased pressure could be expected to last days to weeks only.  There is no evidence of a permanent increase in the Veteran's radiculopathy which could be viewed as additional disability resulting from of aggravation of his low back disability with radiculopathy.  See generally Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The conclusion of the October 2008 VA examiner is supported by the fact that the Veteran had a normal neurological examination on August 31, 2005 and the April 2006 VA treatment record, noting that, despite the Veteran's sensation of left foot numbness, such was not objectively identified on clinical examination.  

The Board finds that the September 2006 and October 2008 opinions are probative of the question of whether the Veteran has an additional back disability, to include pinched nerve and numbness in the left foot, that is proximately due to VA medical treatment.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  These opinions were based on review of the claims file and examination of the Veteran, and each VA examiner provided a rationale for his or her opinion.     

Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the conclusions of the September 2006 and October 2008 VA examiners.  

Consequently, the Board must conclude that the competent medical evidence documents no additional back disability, to include pinched nerve and left foot numbness, as a result of VA treatment.  See 38 C.F.R. § 3.361(b).  As such, the Board need not address the remaining section 1151 criteria-specifically, whether there is evidence of any carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA, or the occurrence of any event that was not reasonably foreseeable.  [Parenthetically, the Board notes that the September 2006 VA examiner specifically stated that he was not able to locate evidence that there was lack of skill, proper judgment, negligence, or similar instance of fault on the part of the VA or examiner in administering care to the Veteran; rather, the Agent Orange examination was voluntary and the musculoskeletal examination appeared to meet the standard of care.]  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claim.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009), explicitly reiterated that it rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Id. at 1316 . Here, however, while the Veteran may report on the symptoms in regard to his back and lower extremity, as noted above, his descriptions have been deemed not credible.  In any event, the record does not contain competent medical evidence of an additional back disability, to include pinched nerve and left foot numbness, as a result of VA treatment.  

Under these circumstances, the Board must conclude that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for back injury, to include pinched nerve, are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a back injury, to include pinched nerve, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


